Citation Nr: 0216856	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral plantar warts, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying the veteran an increased 
rating for bilateral plantar warts, currently evaluated as 
10 percent disabling.  The Board remanded this claim for 
further development in April 2001 and this claim was 
subsequently returned to the Board.

FINDINGS OF FACT

The veteran's service-connected bilateral plantar warts are 
manifested by itching in exposed areas on the veteran's 
feet.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
service-connected bilateral plantar warts have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002); 67 Fed.Reg. 49592-
49599 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for an increased 
rating for his bilateral plantar warts.  The veteran was 
provided with a statement of the case in May 2000 and a 
supplemental statement of the case in August 2002, giving 
the veteran adequate notice of the information and medical 
evidence necessary to substantiate his request for an 
increased rating.

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  VA has obtained all of the 
veteran's outpatient treatment records at VA medical 
facilities.  Additionally, in May 2001, the veteran was sent 
a letter from the RO requesting evidence necessary to 
substantiate his request for an increased rating on his 
service-connected bilateral plantar warts.  The veteran thus 
has been advised of the evidence necessary to substantiate 
his claim, and evidence relevant to the claim has been 
properly developed.  As such, there is no further action 
necessary to comply with the provisions of the VCAA or its 
implementing regulations.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim.

The record reflects that the RO granted service connection 
for bilateral plantar warts in a March 1966 rating decision, 
and assigned a 10 evaluation for this disability.  This 
determination was based on the veteran's discharge physical 
examination, which noted evidence of bilateral plantar 
warts.

The more recent evidence submitted concerning this matter 
reflects that the RO considered the veteran's complaint of a 
weak right foot filed in December 1998 as a request for an 
increased rating on his bilateral plantar warts and 
scheduled him for an examination to evaluate this request.  
See 38 C.F.R. § 3.157(b)(1) (2002).  In an examination 
accomplished in February 1999, the VA examiner reported that 
the veteran's medical history was for a clavus that had 
developed on the right plantar foot at the metatarsal head.  
The physical examination of the veteran revealed a 
hyperkeratotic lesion underlying the fourth metatarsal head 
on the right foot that was tender on palpation.  The 
examiner diagnosed the veteran with a clavus, right fourth 
metatarsal head, plantar surface and instructed the veteran 
to continue visiting the Podiatry Clinic in order to have 
this condition treated.  

The veteran was examined most recently at the VA Medical 
Center (VAMC) in Wilkes-Barre, PA, in July 2002.  During a 
foot examination, the veteran reported a medical history of 
lesions on his feet with pain that had been almost the same 
since the veteran had separated from service.  He stated 
that he self-treated for these lesions by trimming them 
every two weeks and trimmed them more often than that during 
the summer.  The veteran reported that these lesions did not 
affect his employment.  After reviewing the claims folder, 
the podiatrist diagnosed the veteran with intractable 
porokeratosis at submetatarsal four on the right foot and 
intractable porokeratosis at submetatarsal five on the left 
foot.  X-rays were taken of the veteran's feet and revealed 
essentially normal soft tissues and minimal osteoarthritic 
changes bilaterally in the talus tarsal bone and the 
navicular tarsal bone.  The radiologist reviewing the 
veteran's x-rays stated that a unicameral bone cyst might be 
present at the proximal phalanx of the great toe.  The 
radiologist interpreted the results of the veteran's x-rays 
as showing only a minor abnormality.  In an addendum to this 
diagnosis, the podiatrist stated in August 2002 that the 
veteran's condition was moderate.

During a dermatologic examination accomplished in July 2002, 
the examiner noted that the veteran had a hyperkeratotic 
lesion on the plantar surface of the fourth metatarsal head.  
The examiner also reviewed the veteran's claims folder.  The 
examiner diagnosed the veteran's lesion as a clavus and 
recommended that the veteran continue to pare it down as 
needed.

The veteran and his representative claim that the veteran is 
entitled to an increased rating for his service-connected 
bilateral plantar warts, currently evaluated as 10 percent 
disabling.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2002).  

Since March 1966, the veteran's service connected bilateral 
plantar warts have been and are rated currently as 10 
percent disabling, and during the course of this appeal, the 
veteran has been rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 by analogy.  See 38 C.F.R. § 4.20 (2002).  By 
regulatory amendment, effective on August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating skin disorders, as defined in 38 C.F.R. § 4.118.  
See 67 Fed. Reg. 49596-49599 (2002).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As reflected in 
the statement of the case issued in May 2000 and in the 
supplemental statement of the case issued in August 2002, 
the RO has considered both the former and the revised 
criteria applicable to evaluating the veteran's request for 
an increased rating on his service connected bilateral 
plantar warts.  Therefore, there is no due process bar to 
the Board applying the more favorable regulation in the 
process of adjudicating fairly the veteran's request for an 
increased rating.

The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 2001) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the former 38 C.F.R. § 4.118, Diagnostic Code 7806, 
prior to August 30, 2002, bilateral plantar warts were 
evaluated by analogy to criteria that rated skin 
disabilities by symptomatology.  For example, in order to 
qualify for a disability rating of 10 percent, the veteran 
was required by the former Diagnostic Code 7806 to 
demonstrate only that there was exfoliation, exudation, or 
itching on an exposed surface or extensive area of skin.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 30 
percent disability rating under the former Diagnostic Code 
7806 required constant exudation or itching, extensive 
lesions, or marked skin disfigurement.  

The new 38 C.F.R. § 4.118, Diagnostic Code 7806 now provides 
that specific percentages of skin must be adversely affected 
by the veteran's claimed skin disability in order to qualify 
for a disability rating.  The new 10 percent disability 
rating requires that at least 5 percent, but not less than 
20 percent, of the entire body or exposed areas of the body 
must be affected by the veteran's claimed skin disability.  
The new 30 percent disability rating mandates that between 
20 and 40 percent of either the entire body or exposed areas 
of the body must be affected by the skin disability.  
Alternatively, to qualify for a 30 percent disability 
rating, the veteran must be receiving intermittent systemic 
therapy like corticosteroids or other immunosuppressive 
drugs for no less than 6 weeks during the past 12 months.  
See 67 Fed. Reg. 49596-49599 (2002).    

The Board notes that the veteran's service connected plantar 
warts also could be evaluated potentially under 38 C.F.R. § 
4.71a, Diagnostic Code 5277 (2002), for bilateral weak feet.  
This code reflects that bilateral weak feet are a secondary 
symptom of many constitutional conditions.  Characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness, bilateral weak feet are evaluated by rating the 
underlying condition.  Diagnostic Code 5277 provides a 
minimum rating of 10 percent for this disability.  However, 
there is no medical evidence on this claim indicating that 
the veteran's service connected bilateral plantar warts have 
resulted in the development of bilateral weak feet as a 
secondary condition.  As bilateral weak feet are not 
currently (medically) demonstrated, a separate evaluation 
for this disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002) is not for consideration.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 
14, 1998).  The Board also notes that statements by the 
veteran to the effect that he suffers from bilateral weak 
feet, without supporting medical evidence (and the veteran 
lacks the requisite medical training or expertise), is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 292, 
294-95 (1991).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is 
against an increased disability rating for the veteran's 
service-connected bilateral plantar warts when evaluated 
under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  The Board finds that the veteran would 
not qualify for an increased disability rating for his 
bilateral plantar warts under either the old or new criteria 
found in 38 C.F.R. § 4.118, Diagnostic Code 7806.  See 67 
Fed. Reg. 49596-49599 (2002).  While there are no exact 
percentages of the veteran's skin affected by his bilateral 
plantar warts in the record, the medical evidence of record 
indicates that the veteran has one small plantar wart on 
each of his feet.  Further, there is no evidence that the 
veteran received any drug therapy treatment at any time for 
his bilateral plantar warts - much less the 6 week course in 
the past 12 months required by the new Diagnostic Code 7806.  

In reaching this decision, the Board has considered the 
issue of whether the veteran's bilateral plantar warts 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials 
for consideration of an extraschedular rating is warranted. 
See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  However, no evidence has been 
presented showing factors such as marked interference with 
employment, or frequent periods of hospitalization due to 
the service-connected disability, so as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral 
to the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Given all of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim and the 
benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).


ORDER

Entitlement to an increased rating for service-connected 
bilateral plantar warts, currently evaluated as 10 percent 
disabling, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

